IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 00-30259
                             Summary Calendar



UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,
versus

MARK E. AMOS,

                                                  Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 98-CR-146-1-R
                        --------------------
                          December 19, 2000
Before DAVIS, JONES, & DeMOSS, CIRCUIT JUDGES.

PER CURIAM:*

            Mark E. Amos has appealed the sentence he received on his

guilty plea     of   conspiracy   to    possess    cocaine    with    intent    to

distribute     it,   and   possession    of   marijuana      with    intent     to

distribute it.       Amos received two concurrent 238-month prison

sentence, five years of supervised release for the cocaine offense,

and   a   three-year   concurrent      supervised-release      term    for     the

marijuana offense; he also was fined $10,000.                We MODIFY Amos’s

five-year supervised-release term by reducing it to three

years.    In all other respects, the district court’s judgment

is AFFIRMED.

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-30259
                                -2-

          Amos contends that the district court reversibly erred by

imposing a five-year supervised-release term on Count 2, the

cocaine conspiracy, because it exceeds the statutory maximum for

the offense.   The Government agrees that this court should reduce

the term to three years.   No objection was raised in the district

court to this portion of Amos’s sentence.        However, this court

corrects overlong terms of supervised release under plain-error

review.   United States v. Meshack, 225 F.3d 556, 578 (5th Cir.

2000).

          As in Meshack, Amos’s indictment does not allege any

quantity of cocaine as having been the subject of the Count 2

conspiracy.    Accordingly, the Meshack court held that it was

necessary to reduce the defendants’ supervised-release “terms to

the maximum allowable by statute for crack cocaine possession which

does not require some showing of drug amount, which for both

defendants is three years.” 225 F.3d at 578.

          The Meshack court relied on “18 U.S.C. § 3583(b)(2)

(providing, in the default supervised release statute, for a term

of supervised release of ‘not more than three years’ for Class C

felonies); 21 U.S.C. § 841(b)(1)(C) (providing for ‘a term of

supervised release of at least 3 years’);” and United States v.

Kelly, 974 F.2d 22, 24-25 (5th Cir. 1992).   Meshack, 225 F.3d at

578.

          Amos’s cocaine offense, with no allegation of quantity in

the indictment, is a Class C felony, because it is punishable by a

prison term of no more than 20 years. See 21 U.S.C. §§ 841(b)(1)(C)

and 846; 18 U.S.C. §§ 3583(b)(2) and 3559(a)(3). On similar facts,
                           No. 00-30259
                                -3-

this court recently modified a defendant’s supervised-release term

“to the statutorily mandated three-year term.”    United States v.

Doggett,___ F.3d ___, ___ n.2 (5th Cir. Oct. 6, 2000, No. 99-

50380), 2000 WL 1481160 at *4.   Therefore, this court now reduces

Amos’s supervised-release term on Count 2 to three years.

          Amos contends that the district court reversibly erred in

calculating the quantity of cocaine attributable to him for the

purpose of determining his base offense level under the sentencing

guidelines.   He asserts that “[t]he only amount of cocaine which

the conspirators themselves intended to purchase and the only

amount that they were reasonably able to purchase was the single

kilogram they attempted to buy on March 17, 1999.”

          “The district court’s determination of the amount of

drugs attributable to a defendant is a finding of fact reviewed for

clear error.” United States v. Posada-Rios, 158 F.3d 832, 878 (5th

Cir. 1998).   “Findings of the district court after an evidentiary

hearing, including credibility choices made by the district court,

are reviewed by this court under a clearly erroneous standard.”

Id. at 866.   The court has also stated: “We will not second guess

the district court’s factual findings as to the credibility of

witnesses.”   United States v. Garza, 118 F.3d 278, 283 (5th Cir.

1997).   Moreover, “the defendant[-appellant] has the burden of

showing that information that the district court relied on in

sentencing is materially untrue.”   United States v. Puig-Infante,

19 F.3d 929, 943 (5th Cir. 1994).

          The district court’s reasons for its finding of the

cocaine quantity are supported by the report of the undercover
                              No. 00-30259
                                   -4-

agent as stated in the PSR, and to a considerable extent by Amos’s

own testimony at his sentencing hearing.

          Amos relies on this quotation from United States v.

Mergerson, 4 F.3d 337, 346 (5th Cir. 1993): “Mere proof of the

amounts ‘negotiated’ with the undercover agents . . . would not

count toward the quantity of heroin applicable to the conspiracy

count.”   Amos argues that “[t]he conspirators in this case [Amos

and Searls] only intended to purchase one kilogram and were only

reasonably capable of purchasing one kilogram.”

          Amos’s argument lacks merit because it assumes that he

and Searls were the only conspirators. The indictment charges that

these two conspired with each other “and with others known and

unknown to the grand jury.”       The undercover agent stated that

during the course of the negotiations, Amos referred to others with

whom he was conspiring to obtain cocaine from the agent.                This

included one person with $100,000; also Amos’s representation that

he had buyers waiting for the cocaine.       Accordingly, the district

court’s finding   that   at   least   five   kilograms   of   cocaine    was

attributable to Amos is not clearly erroneous.

          The district court’s judgment is MODIFIED by reducing

Amos’s supervised-release term on Count 2 to three years.          In all

other respects the district court’s judgment is AFFIRMED.

          AFFIRMED AS MODIFIED.